FRED Reger was found guilty of statutory rape of a girl 15 years old and was sentenced to confinement in the penitentiary for not less than 3 years nor more than 4 1/2 years.
The only assignment of error argued on application for supersedeas is the insufficiency of the evidence. There is another assignment, but it is not argued, namely, that the court erred in denying Reger's motion for a new trial. That motion was based upon the alleged insufficiency of the evidence and the admission of certain evidence.
We cannot uphold counsel's contention that Reger was erroneously convicted. The objection based upon the admission of evidence is so clearly devoid of merit as to require no discussion. The fact that Reger's counsel does not urge it, or even mention it, in his argument for a supersedeas would seem to indicate that he realizes its weakness.
From the evidence it appears beyond any reasonable doubt that Reger, a married man and the father of three children, had sexual intercourse repeatedly with a girl only 15 years old. A rigid and prolonged cross-examination by able and astute counsel developed some contradiction and inconsistencies in the girl's testimony, but on the main facts her testimony was unshaken and was corroborated by disinterested witnesses. The testimony given by Reger's witnesses was wholly insufficient to meet the case made by the people. Reger himself did not take the witness stand.
The jury and the trial judge were satisfied beyond a reasonable doubt, and so are we, that Reger was guilty as charged in the information. We are satisfied that he had a fair trial.
The judgment is affirmed. *Page 215